Citation Nr: 0200382	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  97-05 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of Rocky 
Mountain Spotted Fever, to include a seizure disorder and 
brain tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The appellant served in the Army National Guard from March 
1978 to March 1985, and from April 1986 to June 1988, to 
include a period of active duty for training (ACDUTRA) from 
May 17 to May 31, 1986.

This appeal originally came to the Board of Veterans' Appeals 
(Board) from an October 1996 decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Montgomery, 
Alabama.  This case was the subject of Board remands in April 
1988 and January 2001.  


FINDING OF FACT

The appellant does not have residual disability resulting 
from Rocky Mountain Spotted Fever.


CONCLUSION OF LAW

Residuals of Rocky Mountain Spotted Fever, to include a 
seizure disorder and brain tumor, were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 1991 & Supp. 2001);


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records reflect no pertinent abnormality. 
The appellant received treatment at a private emergency room 
on June 11, 1986 for a skin rash.  He reported that he had 
just been on maneuvers with the National Guard and had a tick 
removed.  Temperature readings recorded at the emergency room 
were within normal limits.  Two different impressions noted 
on the emergency room records were urticaria and "unknown."  

The appellant was admitted to New Britain General Hospital in 
July 1987 for a probable seizure.  There was no history of 
prior seizures.  His temperature was normal.  The assessment 
was acute and chronic alcoholism and alcohol withdrawal 
seizure.  

Of record are private medical records showing treatment for a 
seizure disorder.  A May 1995 report reflects that the 
seizures had been present since 1986.  The appellant received 
was admitted to the University of Alabama Hospital in May 
1995 for a history of seizures in the past, with symptoms of 
confusion.  A CT scan showed a tumor in right temporal area.  
A right sub-temporal craniotomy with excision of extradural 
mass was performed.  A pathology report of the tumor (with 
addendum) resulted in the diagnosis of fibrous dysplasia.  
Subsequently he continued to receive follow-up treatment.

The appellant filed a claim for service connection for 
residuals of Rocky Mountain Spotted Fever in February 1996.  
He reported that that he was bitten by a tick while 
performing his 2-week annual training for the Army National 
Guard in May 1986 and developed Rocky Mountain Spotted Fever.  
He further asserts that a brain tumor and a seizure disorder 
were residuals of the Rocky Mountain Spotted Fever.

The appellant testified at a hearing at the RO in March 1997.  
He related that he began first having seizures in 1986 and 
attributed such to an episode of Rocky Mountain Spotted Fever 
that he said was the result of tick bites while performing 
active duty for training.  He reported that he did not seek 
treatment for the first seizure, which occurred at home.  
When the seizures persisted he sought treatment in 1987.  At 
the March 1997 hearing the appellant submitted a statement 
from Dr. C. who was one of the doctors who treated him in 
June 1986.  Dr. C. recalled treating the appellant for what 
appeared to be Rocky Mountain Spotted Fever.  He said he did 
not recall the particulars.  In June 1997 Dr. C. submitted a 
sworn statement in which he recalled that the appellant was 
diagnosed with Rocky Mountain Spotted Fever in June 1986.

On file are treatment records from Dr. K. dated in 1997 and 
1998.  The appellant initially was seen in October 1997.  At 
that time the appellant stated that he had a brain tumor 
caused by Rocky Mountain Spotted Fever.  In March 1998 Dr. K 
indicated that he was treating the appellant for panic 
attacks and persistent anxiety with concerns over a 
recurrence of the brain tumor.  In a May 1998 letter, Dr. K. 
indicated that the clinical manifestations of Rocky Mountain 
Spotted Fever commonly included neurological symptoms such as 
lethargy and mental status changes.  In abnormal cases, these 
could progress to include seizures and coma.  Dr. K. added 
stated that if a diagnosis of this disease were suspected, he 
would perform comprehensive work up including serological 
test.

Treatment records from Dr. H. in 1998 show the appellant was 
seen for evaluation of his seizures.  It was noted that his 
most recent seizure occurred in 1997. The appellant stated 
that he had some anxiety spells/panic episodes that may 
represent seizures as well that continue.  Dr. H. noted that 
the appellant was known to have an underlying seizure 
disorder in relation to a right brain neoplasm that had been 
partially resected.  During a September 1998 evaluation the 
appellant gave a history of Rocky Mountain Spotted Fever 
in1986 with a high temperature, fever, and rash.

On a July 1998 VA examination, the appellant stated that he 
was in the active National Guard and in 1986, he found a 
small tick on the instep of his right foot and his daughter 
found another tick on his back.  He said that both ticks were 
removed, but were never sent to a physician or laboratory for 
analysis.  Approximately 1 week later, he developed a skin 
rash "all over," and went to a hospital emergency room.  He 
said that he was placed in an ice water bath for 
approximately 2 hours, various blood tests were taken, and he 
was given an injection of medication and then sent home.  He 
said returned to the hospital daily for the following 4 days 
for more shots, a total of 5 injections, and also an oral 
medication at bedtime.  The doctor reported that it was not 
clear what these medications were for.  The appellant further 
said that after five days, the rash was 50 percent better, 
and that he had recurrences of the rash over the years and 
that he continued to have a darkly pigmented rash on his left 
arm.  He said he did not have a fever, nausea, vomiting or a 
headache, but approximately 2 to 3 weeks after the onset of 
this rash he had what he described as a grand mal seizure, 
during which he lost consciousness and was incontinent of 
urine.  He said he returned to the hospital where a CT scan 
of the brain was normal, but no spinal fluid exam was done.  

The appellant also recalled blood tests were done and he was 
then started on Dilantin.  He said he later moved to 
Connecticut and had another seizure shortly after arriving 
there and again a CT scan was normal.  He continued on 
Dilantin.  During the next 4 years, he continued to have 
seizures again characterized as grand mal.  In 1992 he said 
he consulted a dermatologist who took a biopsy of the skin 
but was unable to specifically diagnose his skin condition, 
though the appellant firmly believed that his skin rash was 
caused by Rocky Mountain Spotted Fever.  In 1995 the seizures 
were becoming quite severe and he was very sick with 
blackouts.  An ophthalmologist referred him for a MRI of the 
brain, which showed a tumor pressing on the optic nerve.  He 
underwent craniotomy for removal of what appeared to be a 
benign tumor.  He was vague about the recurrence of his skin 
problem and claimed that there were recurrences of the skin 
rash.  Examination of the skin showed a large, slightly 
raised darkly pigmented patch over the biceps area of the 
left arm.  There were no other skin abnormalities.  The 
doctor noted the history of an illness characterized by a 
skin rash without fever and the earlier presence of 2 ticks 
on his body and a claim that the illness was Rocky Mountain 
Spotted Fever.  The examiner stated, that in retrospect, this 
was difficult for him to dispute the claim of Rocky Mountain 
Spotted Fever though there are features about it that do not 
ring true, particularly the absence of fever, nausea, 
vomiting, or headache at that time and there was no 
information from the initial hospital visit that laboratory 
evidence there was for antibodies against Rickettsia.  

The examiner indicated that he believed that the current skin 
condition was Lichen simplex, not related to Rocky Mountain 
Spotted Fever.  At the time of the examination, there was no 
other skin abnormality.  The examining physician noted the 
history of a seizure disorder and ultimately the discovery of 
a benign brain tumor removed by craniotomy in 1995.  The 
doctor stated that it seemed more likely that the seizures 
were related to his brain tumor, and that there is no 
evidence that Rocky Mountain Spotted Fever caused a seizure 
disorder except during its acute illness.  The examiner added 
that Rocky Mountain Spotted Fever did not leave anybody with 
a seizure disorder after the acute illness.  The appellant's 
IgG antibody for Rocky Mounted Spotted fever was 1:128, which 
was good evidence of a prior infection.  It is noted the VA 
examiner did not review the claims file in conjunction with 
this examination.

In January 2000 the appellant's claims file was reviewed by a 
VA physician's assistant.  At that time it was stated that 
after review of all charts it would be their opinion that the 
appellant probably did have Rocky Mountain Spotted Fever in 
1986, but it would not have to do with the rash that he has 
on occasions today nor would it have to do with the seizures 
or the brain tumor.

In an August 2000 addendum, the VA physician who conducted 
the July 1998 VA examination reported that he had thoroughly 
reviewed the veteran's claims file and had not changed his 
opinion.  The doctor stated that after review of all charts 
it would be his opinion that the appellant may have had Rocky 
Mountain Spotted Fever in 1986, and seizures were 
occasionally part of the acute process of Rocky Mountain 
Spotted Fever, but chronic seizures were not a residual of 
Rocky Mountain Spotted Fever.  The doctor concluded that the 
reported infection with Rocky Mountain Spotted Fever bore no 
relationship to the appellant's current problem of seizure 
disorders or panic attacks.

Received in December 2000 were copies of medical literature 
pertaining to the symptoms, diagnosis and treatment of Rocky 
Mountain Spotted Fever.  Of record is a March 2001 statement 
from a fellow serviceman which is to the effect he had served 
with the appellant on ACDUTRA in May 1986 at which time the 
appellant told him he had been bitten by a tick.  He saw the 
appellant two weeks later at which time the appellant has 
skin rashes and whelps.  The appellant had informed him that 
he had been diagnosed with Rocky Mountain Spotted Fever.

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which held that the VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The RO has considered the application of the Veterans Claims 
Assistance Act of 2000, and denied this case on the merits.  
Moreover following the Board remands, the duty to assist has 
been satisfied.  In particular, medical opinions have been 
obtained, all pertinent medical records identified by the 
appellant have been secured, and the appellant has availed 
himself of the opportunity to testify both before the RO.

The appellant avers that he has residuals, including a 
seizure disorder and brain tumor, from a episode of Rocky 
Mountain Spotted Fever that was contracted from tick bites 
during a period of active duty for training in May 1986.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
1110, 1131.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned. When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2001).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2001).

There are two distinct questions in this case.  These are 
whether the appellant actually had a case of Rocky Mountain 
Spotted Fever while performing active duty for training in 
May 1986 and if yes, whether this disease resulted in any 
chronic residual disability, to include his seizure disorder 
and brain tumor.  

With regard to the first question, both VA and private 
physicians have indicated that the appellant had Rocky 
Mountain Spotted Fever as the result of a tick bite during a 
period of active duty for training in May 1986.  Thus, the 
pivotal question is whether the appellant has residuals of 
Rocky Mountain Spotted Fever. His statements describing 
related symptoms are considered competent evidence.  However, 
he is layman, and is not competent to give a medical opinion 
on actual diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

In this regard no medical professional has specifically 
identified any residual disability resulting from the Rocky 
Mountain Spotted Fever.  In the May 1998 letter, Dr. K. 
described in general terms the clinical manifestations of 
Rocky Mountain Spotted Fever, which included neurological 
symptoms such as lethargy and mental status changes.  Dr. K. 
indicated that in abnormal cases, these could progress to 
include seizures and coma.  However, Dr. K. did not apply 
this medical opinion to the specific facts of the appellant's 
case.  Additionally, the VA examiner in July 1998 stated that 
there is no evidence that Rocky Mountain Spotted Fever caused 
a seizure disorder except during its acute illness.  The 
examiner added that Rocky Mountain Spotted Fever did not 
leave anybody with a seizure disorder after the acute 
illness.  The examiner reiterated this opinion in the August 
2000 addendum after reviewing the records in the appellant's 
adjudication claim folder.  The examiner stated that seizures 
were occasionally part of the acute process of Rocky Mountain 
Spotted Fever, but chronic seizures were not a residual of 
Rocky Mountain Spotted Fever.  The VA examiner has stated 
that the current skin disorder, seizure disorder or panic 
attacks bore no relationship to the Rocky Mountain Spotted 
Fever.  The Board finds this opinion more probative than Dr. 
K's statement in that the opinion was based on a review all 
the records and was specific to the veteran's case.  

Accordingly, the Board finds that the weight of the evidence 
is against the appellant's claim.  The record does not 
demonstrate the presence of any current residual disability 
resulting from the Rocky Mountain Spotted Fever.  As the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for service connection for residuals of Rocky Mountain 
Spotted Fever, to include a seizure disorder and brain tumor, 
must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for residuals of Rocky Mountain Spotted 
Fever, to include a seizure disorder and brain tumor, is 
denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

